EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct a typographical error as follows: 
In claim 17, second to last line, change “uL1GN” to ‘uL1GND’.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant’s arguments, filed 9/1/21, with respect to the amended claims have been fully considered and are persuasive.  The amendments have overcome the prior art rejections. 
Allowable Subject Matter
 	Claims 1-10, 12-15, 17 and 19-21 are allowed. See the action dated 5/7/21 for the reasons for allowance of claim 1. Although amended claim 12 has been broadened from original claim 16 by removing the limitation of dependent claim 13, the claim is considered allowable primarily for the reasons indicated on 5/7/21. Likewise, amended claim 17 has been broadened from original claim 18 by not including all limitations of original claim 17, yet the claim is also allowable primarily for the reasons indicated on 5/7/21
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839